Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 04/14/2022 has been considered here.

Status of Claims
The amendments and arguments filed on 01/17/2022 are acknowledged and have been fully considered.  Claims 1-4 and 6-15 are now pending.  Claims 1, 4, 6, and 14 are amended; claim 5 is cancelled; claims 11-15 are withdrawn.
Claims 1-4 and 6-10 will be examined on the merits herein.



Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied, and constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20060280710 A1 (Wong et al., 2006; as submitted on IDS of 02/06/2020.

In regards to claims 1-4 and 6, Wong et al. teaches a composition comprising at least one nonionic surfactant (see Wong et al., abstract, 0036) wherein the nonionic surfactant are derivatives from a fatty alcohol with a C8-24 carbon chain, such as ethoxylate/propoxylate species (see Wong et al., paragraph 0010). An example is PPG-5-Ceteth-20 (“n” value is 20 and “m” value is 5), which meets the requirement of formula A. Other examples that meet the requirements of formula A are listed in the table following paragraph 0011 of Wong et al., such as Ceteth-20, Steareth-16, and Steareth-20, among others. Using any of the examples in the table to form an ethoxylate/propoxylate species, similar to the PPG-5-Ceteth-20, such as PPG-5-Ceteth-10 would yield an alkoxylated fatty alcohol which meets the requirement of formula B” and formula C. In this case, the “r” value is 10 and the “s” value is 5. Ceteth-10 and Steareth-10 from the table also meet the requirement of B’. 
In regards to claim 7, assuming that 100kg of the composition is made, 2 to 4 wt% of that is at least one nonionic surfactant (see Wong et al., paragraph 0045). This means that 2% or 2kg is one nonionic surfactant, like PPG-5-Ceteth-20 (molar mass approximately 1292 g/mol), 1kg is another nonionic surfactant, like PPG-5-Ceteth-10 (molar mass approximately 852 g/mol), and 1 kg of a third nonionic surfactant, like Ceteth-10 (molar mass approximately 683 g/mol), in which case the moles of PPG-5-Ceteth-20 is about 1.54moles and PPG-5-Ceteth-10 and Ceteth-10 is about 2.63moles, and the ratio of B: A is 1.7: 1. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claims 9-10, the teachings of Wong et al. yield an identical composition as instantly claimed, the properties, such as the acid value and hydroxyl value of claims 9 and 10 respectively, of the composition would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Wong et al. does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Wong et al. with a reasonable expectation of success to obtain the composition comprising the alkoxylated fatty alcohols of formulas A and B. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims in light of Wong with predictable results.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB 20060280710 A1 (Wong et al., 2006; as submitted on IDS of 02/06/2020) in view of DE 4122470 A1 (Bitterfeld Wolfen Chemie, 1993; as submitted on IDS of 0/06/2020, referred to as Bitterfeld hereinafter)

The teachings of Wong et al. have been described supra in regards to claims 1-4, 6-7, and 9-10.

Wong et al is silent on the composition wherein the composition comprises a maximum of 10 % by weight of water.

In regards to claim 8, Bitterfeld teaches a composition comprising a mixture of C16-18-alkyl-polyethylene glycol (70 EO) and C12-18-alkyl polyethylene glycol (11 EO)-polypropylene glycol (2 PO) ether (see Bitterfeld, examples 1-6) which reads on residues of a fatty alcohol such as cetyl alcohol, cetostearyl alcohol, oleyl alcohol, among others.  It is noted that the claim requires a "residues of a fatty alcohol or mixture of fatty alcohols”, which is defined as “part of a reactant molecule which remains in the reaction product compound after a reaction has occurred” see page 4, lines 23-24 of specification as filed.  Thus, the alkyl C12-18/alkyl C16-18 is a residue of a fatty alcohol that remains in the reaction product. Bitterfeld teaches an example in which a combination of 4.0 to 15.0% by weight of anionic surfactant, 20.0 to 40.0% by weight of nonionic surfactant, 0.5 to 1.5% by weight of a maleic acid Acrylic acid copolymer, 2.0 to 10.0% by weight phosphates, 4.0 to 15.0% by weight white spirit, 10.0 to 30% by weight of a reduction or oxidizing agent and other optional components (see Bitterfeld, Page 2, final paragraph). Using these amounts it is possible to reach 100% by weight of the composition without the use of water, thus having less than 10% by weight of water. For example, 13.5% anionic surfactant, 30% nonionic surfactant, 1.5% maleic acid Acrylic acid copolymer, 10.0% phosphates, 15.0% white spirit, 30% by weight of a reduction or oxidizing agent is used, then no water is needed.

One with ordinary skill in the art at the time of the effective filing date would be motivated to combine the teachings of Wong et al. and Bitterfeld to formulate a composition where the at least one nonionic surfactant comprises a mixture of PPG-5-Ceteth-20, which meets the requirement of formula A and PPG-5-Ceteth-10, which meets the requirements of formulas B’’ and C, and Ceteth-10, which meets the requirement of formula B’, with the less than 10% by weight of water of Bitterfeld as both compositions have compositions comprising compounds that are similar in structure and function. Further, Wong et al. teaches that a blend of nonionic surfactants can be used, with an additional nonionic surfactant as well (see Wong et al., paragraph 0036). One with ordinary skill in the art would be motivated to combine the mixture of PPG-5-Ceteth-20, Ceteth-10, and PPG-5-Ceteth-10 of Wong et al. with the percentages of Bitterfeld according to the methods of using multiple surfactants in a composition of Wong et al. (see Wong et al., paragraph 0036) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant's arguments filed 01/17/2022 have been fully considered but they are not persuasive in view of the modified grounds of rejection as necessitated by amendment. 

In regards to applicant’s argument that there is no teaching in Wong that suggests the both the compositions of formulas A, B’, and B” are present in the invention at the same time. Examiner points out that the compounds that meet the requirement of formulas A, B’, and B” are nonionic surfactants and Wong et al. teaches that more than two nonionic surfactants can be added (see Wong et al., paragraph 0036). As such, Wong et al. does not teach with sufficient specificity to anticipate and so the claims are obvious. It would be obvious to one with ordinary skill in the art before the effective filing date to rearrange the teachings of Wong et al. with a reasonable expectation of success to obtain the composition comprising the alkoxylated fatty alcohols of A, B’, and B”. 
A reference is analyzed using its broadest teachings. MPEP 2123 [R-5]. “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742. A person of ordinary skill in the art who is not an automaton is capable of producing the composition of the instant claims in light of Wong with predictable results.

In regards to applicant’s argument that there is no discussion of the points made in the instant specification on pages 3, lines 20-34 in Wong, examiner points out that as the teachings of Wong would yield a composition as instantly claimed, the properties, such as property of emulsification, of the composition would be the same. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Further, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). In the instant case, Wong teaches compounds that meet the requirement of formulas A, B’, and B” as nonionic surfactants and Wong et al. teaches that more than two nonionic surfactants can be added (see Wong et al., paragraph 0036).

In regards to applicant’s arguments against Bitterfeld, the rejection has been modified as necessitated by amendment and still stands.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYAAN A ALAM whose telephone number is (571)270-1213. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.A./               Examiner, Art Unit 1611                                                                                                                                                                                         
/BONG-SOOK BAEK/               Primary Examiner, Art Unit 1611